J-S10041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ANGEL COLON

                        Appellant                   No. 2098 EDA 2014


                Appeal from the PCRA Order June 25, 2014
             In the Court of Common Pleas of Chester County
           Criminal Division at No(s): CP-15-CR-0002033-2004;
                          CP-15-CR-0004401-2004


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                   FILED MARCH 04, 2015

      Appellant, Angel Colon, appeals pro se from the order entered in the

Chester County Court of Common Pleas, dismissing as untimely his serial

petition filed per the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§

9541-9546.    On September 12, 2005, Appellant pled guilty to possession

with intent to deliver (“PWID”), two counts of delivery of a controlled

substance, and corrupt organizations.     The court sentenced Appellant on

April 7, 2006, to an aggregate term of twenty to fifty years’ imprisonment.

This Court affirmed the judgment of sentence on May 14, 2007, and our

Supreme Court denied allowance of appeal on November 6, 2008.            See

Commonwealth v. Colon, 929 A.2d 236 (Pa.Super. 2007), appeal denied,

599 Pa. 698, 961 A.2d 858 (2008). Appellant filed his first PCRA petition pro
_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10041-15


se on August 3, 2009.      The PCRA court appointed counsel, who filed a

Turner/Finley “no merit” letter and petition to withdraw. The PCRA court

issued Rule 907 notice on November 13, 2009, and Appellant filed a pro se

response. On December 17, 2009, the PCRA court granted counsel’s petition

to withdraw, and denied Appellant’s petition, which this Court affirmed. See

Commonwealth v. Colon, 13 A.3d 979 (Pa.Super. 2010). Appellant filed

the current PCRA petition pro se on April 16, 2013. The PCRA court issued

Rule 907 notice on November 26, 2013, to which Appellant responded pro se

on December 17, 2013.      The PCRA court subsequently denied Appellant’s

petition on June 25, 2014. Appellant timely filed pro se a notice of appeal

and voluntary Rule 1925(b) statement on July 21, 2014.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008).

“Jurisdictional time limits go to a court’s right or competency to adjudicate a

controversy.”   Id. at 359, 956 A.2d at 983.      Under the amended PCRA,

effective 1/16/96, a PCRA petition must be filed within one year of the date

the underlying judgment becomes final.       42 Pa.C.S.A. § 9545(b)(1).      A

judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3).

      Instantly, Appellant filed his current PCRA petition on April 16, 2013,


                                     -2-
J-S10041-15


more than four years after his judgment of sentence became final on

February 4, 2009.       Further, the one-year grace period provided in the

amended PCRA “does not apply to second or subsequent petitions,

regardless of when the first petition was filed.”       Commonwealth v.

Fairiror, 809 A.2d 396, 398 (Pa.Super. 2002), appeal denied, 573 Pa. 703,

827 A.2d 429 (2003). Additionally, Appellant’s current PCRA petition fails to

plead and prove any cognizable exception to the statutory timeliness

requirements. See 42 Pa.C.S.A. § 9545(b)(1) (providing three exceptions to

one-year time limit under PCRA). Accordingly, the court properly dismissed

the petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2015




                                    -3-